Case: 12-11377    Date Filed: 01/28/2013   Page: 1 of 3

                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-11377
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:11-cv-21592-CMA


ROCHELLE DRIESSEN,
Mother of minor children B.O d/o/b 1993, and B.O. d/o/b 1994,

                                                                Plaintiff-Appellant,

                                     versus

MIAMI-DADE COUNTY SCHOOL BOARD,
MARISA TINKLER-MENDEZ,
Judge, 11th Circuit in and for Dade County,
Florida (Criminal Division),
HARVEY RUVIN, Clerk of Courts 11th Judicial
Circuit in and for Dade County, Florida,

                                                           Defendants-Appellees.

                          _______________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (January 28, 2013)
               Case: 12-11377     Date Filed: 01/28/2013    Page: 2 of 3

Before BARKETT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      Rochelle Driessen, proceeding pro se, appeals the district court’s dismissal

of her claims against the Miami-Dade County School Board (“the School Board”),

and Harvey Ruvin, Clerk of Courts for the Eleventh Judicial Circuit of Florida.

Driessen claims that the School Board denied her an opportunity to participate in

decisions regarding her handicapped daughter’s education, in violation of the

Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1415(i)(2)(A).

Driessen sued Ruvin pursuant to 42 U.S.C. § 1983, claiming that Driessen was

deprived of a constitutionally protected property interest in a well-maintained state

court docket because, she alleges, that the clerk failed to keep a docket of her

dependency hearings.

      The district court granted motions that dismissed the claims on the following

grounds: (1) as to Ruvin, Driessen’s factual allegation was patently meritless in

light of public records indicating that a docket was kept and, therefore, the court

lacked subject matter jurisdiction or, alternatively, she failed to state a claim under

Rule 12(b)(6); and (2) as to the School Board, Driessen failed to exhaust her

administrative remedies before filing in federal court or, alternatively, she lacked

statutory standing as a “parent” under the IDEA as the state court awarded

permanent guardianship of the children to the children’s maternal grandparents.


                                           2
                Case: 12-11377       Date Filed: 01/28/2013      Page: 3 of 3

       On appeal, Driessen first argues that the district court erred in granting the

motions to dismiss because the court failed to obtain and consider the complete

record of the underlying state administrative proceedings, as required by the IDEA.

See 20 U.S.C. § 1415(i)(2)(C)(i) (stating that when a civil action is brought in

court to challenge a state administrative decision, the court “shall receive the

records of the administrative proceedings”). However, Driessen failed to present

this argument to the district court. Even assuming that Driessen did not waive this

argument, the IDEA requires Driessen first to exhaust her administrative remedies

prior even to bringing her claim against the School Board, which she failed to do.

See 20 U.S.C. § 1415(l). 1 Regarding her claim against Ruvin, the completeness

or incompleteness of the IDEA administrative record is irrelevant because

Driessen’s claim arose under § 1983, which does not speak to that issue.

       Finally, Driessen argues that the court had no personal jurisdiction to grant

the motions to dismiss because, she alleges, process was never served on either the

School Board or Ruvin. First, the record establishes that the School Board and

Ruvin were properly served. But, even assuming that the School Board and Ruvin

were not properly served, the court had personal jurisdiction over them because

neither party contested personal jurisdiction.

       AFFIRMED.

       1
        Driessen’s May 5, 2011 complaint stated that her state administrative hearing was
scheduled for June 14, 2011— more than a month later.

                                               3